Lacombe, Circuit Judge,
(orally.) It appears in this case that upon the arrival of these immigrants the inspection officers made inquirko of them touching the circumstances under which they had come to this country. In reply to these questions, answers were given, which wore reduced to writing in the form of affidavits, were translated to the immigrants, and were by them sworn to. These statements of the immigrants were certainly competent evidence for the commissioner of immigration to take into consideration in determining whether or not they should be permitted to land. They make out a case which would warrant the finding that their transportation to this country was paid for with the money of another, and that they came under a,n agreement, made previous to their emigration, to perform labor in the United States. Subsequently a special inquiry into their several cases was conducted by the commissioner of immigration, and the testimony taken on that inquiry contradicts their statements upon preliminary examination. In this respect these cases differ from that of In re Feinknopf, 47 Fed. Rep. 447, in which Judge Benedict filed the opinion referred to on the argument. In that case there was no evidence whatever, either in the preliminary examination or the special inquiry, tending to show that the immigrant was within one of the prohibited classes. Here, however, there is evidence which, standing alone, would fairly warrant the conclusion that these immigrants have come here in violation of the statute. That being so, it is not the part of the court to look any further to see if there is any additional evidence contradicting that, and to weigh all *169the testimony in the case. Appellate tribunals have been created by the immigration law to correct any errors of the commissioner of immigration in cases whore there is conflicting testimony. Where there is some competent evidence before the commissioner sustaining his ruling, this court will not interfere because there was also before him contradictory testimony, which he apparently disbelieved.
The writ is dismissed.